Filed 5/29/20

                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION THREE

 THE CALIFORNIA GUN RIGHTS                 B299798
 FOUNDATION,
                                           (Los Angeles County
         Petitioner,                       Super. Ct. No.
                                           19STCP01187)
         v.

 THE SUPERIOR COURT OF LOS
 ANGELES COUNTY,

         Respondent;

 DEPARTMENT OF JUSTICE et al.,

         Real Parties in Interest.


      ORIGINAL PROCEEDINGS; petition for writ of mandate.
Mel Red Recana, Judge. Petition granted.
      Paul Nicholas Boylan for Petitioner.
      No appearance for Respondent.
      Xavier Becerra, Attorney General, Thomas S. Patterson,
Assistant Attorney General, Benjamin M. Glickman and Marla R.
Weston, Deputy Attorneys General for Real Parties in Interest.
                   _________________________
       The California Public Records Act (Gov. Code,1 § 6250 et
seq.) (hereafter the CPRA or the Act), was enacted to increase
freedom of information by giving the public access to information
in possession of public agencies. (CBS, Inc. v. Block (1986)
42 Cal.3d 646, 651–652.) “Maximum disclosure of the conduct of
governmental operations was to be promoted by the Act.
(53 Ops.Cal.Atty.Gen. 136, 143 (1970).” (Ibid.) To that end, the
CPRA provides that “ ‘[a]ny person may institute proceedings for
injunctive or declarative relief or writ of mandate in any court of
competent jurisdiction to enforce his or her right to inspect or to
receive a copy of any public record or class of public records under
[the Act].’ ” (§ 6258; Filarsky v. Superior Court (2002) 28 Cal.4th
419, 426 (Filarsky).)
       We are asked to decide whether section 6259 of the Act
bars the Los Angeles Superior Court from exercising jurisdiction
when the records sought in the litigation are electronically stored
on servers in Sacramento County.2 Section 6259 provides, as
relevant here: “Whenever it is made to appear by verified
petition to the superior court of the county where the records or
some part thereof are situated that certain public records are
being improperly withheld from a member of the public, the court
shall order the officer or person charged with withholding the
records to disclose the public record or show cause why the officer
or person should not do so.” (§ 6259, subd. (a).)

1      All undesignated statutory references are to the Government Code.

2       Electronic data is subject to production under the Act in whatever format it is
normally maintained by the agency. (Sierra Club v. Superior Court (2013) 57 Cal.4th
157, 165.) For purposes of this opinion, we assume that records electronically stored
on a server located in Sacramento County are “situated” in Sacramento County
within the meaning of section 6259, subdivision (a).




                                          2
       We conclude that section 6259 governs venue, not
jurisdiction, and thus it does not deprive a superior court of
subject matter jurisdiction over a public records dispute even if
the requested records are not situated in the county where the
lawsuit is brought. Accordingly, although the records sought in
this case are not situated in Los Angeles County, the Los Angeles
Superior Court nonetheless has jurisdiction over this action.
       We further conclude that the venue provision of section
6259 does not override Code of Civil Procedure (C.C.P.) section
401, which provides that if an action may be brought against the
state or its agencies in Sacramento, it also may be brought
anywhere the Attorney General has an office. Because this
action may be brought in Sacramento County, it may also be
brought in Los Angeles, where the Attorney General has an
office. We therefore direct the trial court to vacate its order
transferring this matter to Sacramento County.
       FACTUAL AND PROCEDURAL BACKGROUND
       The California Gun Rights Foundation (Foundation) sought
records “controlled, actually and/or constructively possessed
and/or used by” California’s Department of Justice and California
Attorney General Xavier Becerra (collectively, the State) under
the CPRA. After the State denied or “unreasonably delayed” the
Foundation’s request, the Foundation filed a verified petition in
the Los Angeles Superior Court seeking a writ of mandate, as
well as injunctive and declaratory relief.
       The State filed a motion to transfer the action to the
Sacramento Superior Court. In support, it submitted evidence
that the records sought by the Foundation were compiled and
maintained on servers in Sacramento, and all of the individuals
responsible for maintaining the records and responding to CPRA




                                3
record requests for those records worked in Sacramento. The
State urged that the CPRA therefore required this action to be
litigated in Sacramento.
       In opposition, the Foundation argued C.C.P. section 401
provides that whenever an action against a state agency must or
may be brought in Sacramento County, “the same may be
commenced and tried in any city or city and county of this State
in which the Attorney General has an office.” (Code Civ. Proc.,
§ 401, subd. (1).) Because the Attorney General maintains an
office in Los Angeles, the Foundation argued that venue was
proper there.
       On July 15, 2019, the trial court ruled on the State’s motion
to transfer the action to the Sacramento Superior Court. In
response to the Foundation’s reliance on C.C.P section 401, the
trial court concluded that the statute would entitle the
Foundation to initiate and prosecute this action in the Los
Angeles Superior Court only if another statute expressly required
that the action be commenced in Sacramento County. Because
the CPRA “does not specifically mention or reference
[Sacramento County] and it is not tailored to any particular
county other than the one where the subject records are located,”
the trial court found C.C.P. section 401 did not entitle the
Foundation to bring this action in the Los Angeles Superior
Court. The court therefore granted the State’s motion to transfer
the action to Sacramento County.
       The Foundation sought review of the trial court’s order by
way of the instant petition for writ of mandate. This court issued
an alternative writ of mandate and stayed the transfer order.
                           DISCUSSION




                                 4
       The Foundation urges that C.C.P. section 401 applies
whenever venue is proper in Sacramento County, whether or not
an underlying venue statute expressly references Sacramento. It
therefore contends that venue is proper in Los Angeles, and that
the trial court erred in ordering the case transferred.
       The State does not urge the limited reading of C.C.P.
section 401 adopted by the trial court. It nonetheless contends
that C.C.P. section 401 does not apply in this case because (1) the
place-of-trial provision of section 6259 is jurisdictional, and thus
the Los Angeles Superior Court lacks subject matter jurisdiction
over this case, and (2) even if section 6259’s place-of-trial
provision is not jurisdictional, it supersedes C.C.P. section 401
because it is more specific and was more recently enacted.
Alternatively, the State contends the trial court had discretion to
transfer this case for the convenience of witnesses under C.C.P.
section 397.
       We conclude that section 6259’s place-of-trial provision is
not jurisdictional, and C.C.P. section 401 applies to any action
against the State or its agencies, including this one, brought
under the CPRA where venue is proper in Sacramento County.
We also conclude that the trial court did not exercise its
discretion to transfer venue under C.C.P. section 397, and thus
the trial court’s ruling cannot be upheld on that basis. The trial
court therefore erred in transferring the case to Sacramento
County.
                                   I.
                        Standard of Review
       Pursuant to C.C.P. section 400, a party aggrieved by an
order granting or denying a motion to change venue may petition
for a writ of mandate requiring trial of the case in the proper




                                 5
court. (Mission Imports, Inc. v. Superior Court (1982) 31 Cal.3d
921, 927, fn. 4.) Generally, an order granting or denying a
motion for change of venue is reviewed for an abuse of discretion.
(Fontaine v. Superior Court (2009) 175 Cal.App.4th 830, 836.)
However, because the issue before us is one of statutory
interpretation, our review is de novo. (State Bd. of Equalization
v. Superior Court (2006) 138 Cal.App.4th 951, 956 [applying de
novo review of interpretation of statute governing venue for tax
refund actions].)
                                    II.
                              The CPRA
       “The CPRA was modeled on the federal Freedom of
Information Act (FOIA) (5 U.S.C. § 552 et seq.) and was enacted
for the purpose of increasing freedom of information by giving
members of the public access to information in the possession of
public agencies. [Citation.]” (Filarsky, supra, 28 Cal.4th at
p. 425.)
       “Enacted in 1968, CPRA declares that ‘access to
information concerning the conduct of the people’s business is a
fundamental and necessary right of every person in this
state.’ (§ 6250.) In 2004, voters made this principle part of our
Constitution. A provision added by Proposition 59 states: ‘The
people have the right of access to information concerning the
conduct of the people’s business, and, therefore, . . . the writings
of public officials and agencies shall be open to public scrutiny.’
(Cal. Const., art. I, § 3, subd. (b)(1).) Public access laws serve a
crucial function. ‘Openness in government is essential to the
functioning of a democracy. “Implicit in the democratic process is
the notion that government should be accountable for its actions.
In order to verify accountability, individuals must have access to




                                 6
government files. Such access permits checks against the
arbitrary exercise of official power and secrecy in the political
process.” ’ [Citation.]” (City of San Jose v. Superior Court (2017)
2 Cal.5th 608, 615 (San Jose).)
       The CPRA “establishes a basic rule requiring disclosure of
public records upon request.” (San Jose, supra, 2 Cal.5th at
p. 616; § 6253.) “In general, it creates ‘a presumptive right of
access to any record created or maintained by a public agency
that relates in any way to the business of the public agency.’
[Citation.] Every such record ‘must be disclosed unless a
statutory exception is shown.’ [Citation.] Section 6254 sets out a
variety of exemptions, ‘many of which are designed to protect
individual privacy.’ [Citation.] The Act also includes a catchall
provision exempting disclosure if ‘the public interest served by
not disclosing the record clearly outweighs the public interest
served by disclosure.’ (§ 6255, subd. (a).)” (San Jose, at p. 616,
italics omitted.)
       If an agency denies a request for records, the person
making the request “may institute proceedings for injunctive or
declarative relief or writ of mandate in any court of competent
jurisdiction to enforce his or her right to inspect or to receive a
copy of any public record or class of public records.” (§ 6258.)3
When a petition is filed in “the superior court of the county where
the records or some part thereof are situated,” the court shall


3       In full, section 6258 provides: “Any person may institute proceedings for
injunctive or declarative relief or writ of mandate in any court of competent
jurisdiction to enforce his or her right to inspect or to receive a copy of any public
record or class of public records under this chapter. The times for responsive
pleadings and for hearings in these proceedings shall be set by the judge of the court
with the object of securing a decision as to these matters at the earliest possible
time.”




                                          7
order records disclosed if it determines they are being improperly
withheld from a member of the public. (§ 6259, subd. (a).)4 The
court shall decide the case “after examining the record in
camera.” (Ibid.)
                                  III.
               The Los Angeles Superior Court Has
          Fundamental Jurisdiction Over this Action
      The State contends that under section 6259’s plain
language, only the superior court of the county where the records
are located—here, the Sacramento Superior Court—has subject
matter jurisdiction over a proceeding to enforce a public records
request. We disagree.
      A.      By Its Plain Language, the CPRA Confers Subject
              Matter Jurisdiction on “Any Court of Competent
              Jurisdiction”
      Subject matter jurisdiction “ ‘relates to the inherent
authority of the court involved to deal with the case or matter
before it.’ ” (Varian Medical Systems, Inc. v. Delfino (2005)
35 Cal.4th 180, 196 (Varian Medical Systems).) “Lack of
jurisdiction in its most fundamental or strict sense means an
entire absence of power to hear or determine the case, an absence
of authority over the subject matter or the parties.” (Abelleira v.
District Court of Appeal (1941) 17 Cal.2d 280, 288; see also

4        In full, section 6259, subdivision (a) provides: “Whenever it is made to
appear by verified petition to the superior court of the county where the records or
some part thereof are situated that certain public records are being improperly
withheld from a member of the public, the court shall order the officer or person
charged with withholding the records to disclose the public record or show cause why
the officer or person should not do so. The court shall decide the case after
examining the record in camera, if permitted by subdivision (b) of Section 915 of the
Evidence Code, papers filed by the parties and any oral argument and additional
evidence as the court may allow.”




                                          8
Kabran v. Sharp Memorial Hospital (2017) 2 Cal.5th 330, 339
(Kabran) [because jurisdiction concerns the basic power of a court
to act, parties cannot confer fundamental jurisdiction on a court
by waiver, estoppel, consent, or forfeiture].) Defects in
fundamental jurisdiction therefore “may be raised at any point in
a proceeding, including for the first time on appeal,” or, for that
matter, in the context of a collateral attack on a final judgment.
(People v. Chavez (2018) 4 Cal.5th 771, 780.)
       California’s superior courts are courts of general
jurisdiction, “which means they are generally empowered to
resolve the legal disputes that are brought to them. (Cal. Const.,
art. VI, §§ 1, 10; see generally 20 Am.Jur.2d (2015) Courts, § 66,
p. 464 [‘Courts of general jurisdiction have the power to hear and
determine all matters, legal and equitable, except insofar as
these powers have been expressly denied.’].)” (Quigley v. Garden
Valley Fire Protection Dist. (2019) 7 Cal.5th 798, 808 (Quigley).)
Thus, in considering whether a statute deprives a court of subject
matter jurisdiction, “we begin with the usual presumption that
statutes do not limit the courts’ fundamental jurisdiction absent
a clear indication of legislative intent to do so. . . . Although the
Legislature may impose reasonable restrictions on the
fundamental jurisdiction of the courts, our cases reflect ‘a
preference for the resolution of litigation and the underlying
conflicts on their merits by the judiciary.’ ” (Ibid.) Consequently,
“ ‘an intent to defeat the exercise of the court’s jurisdiction will
not be supplied by implication.’ ” (Kabran, supra, 2 Cal.5th at
p. 343.) Stated differently, courts “will not infer a legislative
intent to entirely deprive the superior courts of judicial authority
in a particular area; the Legislature must have expressly so
provided or otherwise clearly indicated such an intent.”




                                  9
(International Assn. of Fire Fighters, Local 188, AFL-CIO v.
Public Employment Relations Bd. (2011) 51 Cal.4th 259, 270,
italics added; see also Quigley, at p. 808 [“If the Legislature
means to withdraw a class of cases from state court jurisdiction,
we expect it will make that intention clear.”].)
       In contrast to jurisdiction, venue “is the place of trial—a
particular county of the state.” (3 Witkin, Cal. Procedure (5th ed.
2008) Actions, § 779, p. 1015; see also Milliken v. Gray (1969)
276 Cal.App.2d 595, 600.) As a general rule, the issue of venue
“does not involve a question of ‘fundamental’ or ‘subject matter’
jurisdiction over a proceeding. ‘. . . Thus, venue is not
jurisdictional in the fundamental sense; and, both in civil and
criminal cases, a change of venue from the superior court of one
county to the same court in another county does not affect its
jurisdiction over the subject matter of the cause.’ [Citations.]”
(People v. Simon (2001) 25 Cal.4th 1082, 1096; see also People v.
Dawkins (2018) 24 Cal.App.5th 698, 704 [venue establishes the
proper place for trial, but it does not affect a trial court’s personal
or subject matter jurisdiction over an action].)
       On its face, the CPRA contains no clear indication of a
legislative intent to limit the fundamental jurisdiction of the
superior courts. To the contrary, section 6258 states that a
proceeding to enforce the right to inspect or receive a copy of a
public record may be adjudicated “in any court of competent
jurisdiction.” (§ 6258, italics added.) And, although section 6259
references “the superior court of the county where the records or
some part thereof are situated,” nothing in the language of this
section suggests it was intended to limit or withdraw the courts’
power to adjudicate disputes under the CPRA. (Cf., e.g., Pub.
Util. Code, § 1759, subd. (a) [“No court of this state, except the




                                  10
Supreme Court and the court of appeal, to the extent specified in
this article, shall have jurisdiction to review, reverse, correct, or
annul any order or decision of the [Public Utilities Commission]”],
discussed in San Diego Gas & Electric Co. v. Superior Court
(1996) 13 Cal.4th 893, 916; Bus. & Prof. Code, § 6100 [“For any of
the causes provided in this article, arising after an attorney’s
admission to practice, he or she may be disbarred or suspended
by the Supreme Court”], discussed in Jacobs v. The State Bar
(1977) 20 Cal.3d 191, 196.)
       The State contends that construing section 6259 as
jurisdictional is necessary to give meaning to all of the relevant
statutory language and to avoid “impermissibly read[ing] terms
out of the statutory scheme.” Not so. Plainly, section 6259
dictates where a CPRA enforcement action should be filed—i.e.,
in “the superior court of the county where the records or some
part thereof are situated.” (§ 6259, subd. (a).) Thus, in the
absence of another applicable statutory provision, venue in the
present case would be proper only in Sacramento County, where
the records the Foundation is seeking are located. But the fact
that venue is proper in one court (Sacramento Superior Court)
does not affect jurisdiction “ ‘in the fundamental sense,’ ” such
that jurisdiction is absent elsewhere. (Lipari v. Department of
Motor Vehicles (1993) 16 Cal.App.4th 667, 671–672 (Lipari),
italics added; see also People v. Thomas (2012) 53 Cal.4th 1276,
1282 [“ ‘Venue or territorial jurisdiction establishes the proper
place for trial, but . . . does not affect the power of a court to try a
case.’ ”]; People v. Aleem (2006) 144 Cal.App.4th 1155, 1159, fn. 7
[“For purposes of the venue statutes, the terms ‘jurisdiction’ and
‘jurisdictional territory’ refer to the place or places appropriate
for a defendant’s trial. Venue does not implicate the trial court’s




                                  11
fundamental jurisdiction in the sense of either personal or subject
matter jurisdiction”].)
       Nor do we agree with the State that jurisdiction must be
limited to the superior court of the county where the documents
are located in order to facilitate a court’s in camera review.
Undoubtedly, there will be many CPRA cases that can be most
conveniently tried in the county where the records are located.
But while the convenience of the court and witnesses are relevant
to the question of venue (see Code Civ. Proc., § 397, subd. (c))5, we
are not aware of any authority for the proposition that
convenience affects fundamental jurisdiction.
       Moreover, construing section 6259’s venue provision as
jurisdictional would create significant problems in carrying out
the purpose of the CPRA. Importantly, parties may not know
“where the records or some part thereof are situated” until they
conduct discovery, which may occur months after the lawsuit is
filed in a particular county. (§ 6259, subd. (a).) If a particular
superior court lacks fundamental jurisdiction because it later
determines that the requested records are situated in a different
county, then the court’s previous orders—including discovery
orders regarding the existence and location of those records—
would be void. (Varian Medical Systems, supra, 35 Cal.4th at
p. 196 [order rendered by a court lacking subject matter
jurisdiction is void on its face].) In addition, if a party is required
to pursue the lawsuit in a different forum, “the clear intent of the
Legislature that the matter be resolved expeditiously” would be
thwarted. (Filarsky, supra, 28 Cal.4th at p. 429.)

5       C.C.P. section 397, subdivision (c) provides, in relevant part: “The court may,
on motion, change the place of trial . . . [w]hen the convenience of witnesses and the
ends of justice would be promoted by the change”].)




                                          12
        Finally, the State contends that the Legislature’s intention
that section 6259 is jurisdictional is clear from the Legislative
history. In particular, the State notes that in enacting the CPRA,
the Legislature considered and rejected a version of section 6259
that would have made venue proper in “the superior court of any
county.” The State concedes, however, that there is no record of
the reason the Legislature adopted the enrolled version. As such,
the legislative history cited by the State fails to demonstrate any
legislative intent to make section 6259’s venue provision
jurisdictional. (See People v. Mendoza (2000) 23 Cal.4th 896, 921
[“ ‘ “[u]npassed bills, as evidences of legislative intent, have little
value” ’ ”]; Marina Point, Ltd. v. Wolfson (1982) 30 Cal.3d 721,
735, fn. 7 [“very limited guidance” can be drawn from
Legislature’s failure to enact a proposed amendment].)
        For all of these reasons, we conclude that section 6259 does
not limit jurisdiction over a CPRA dispute to the superior court of
the county where the disputed records are located. Instead,
jurisdiction over CPRA disputes may be exercised by “any court
of competent jurisdiction.” (§ 6258, italics added.)
        B.    Under the CPRA, the Place of Trial Is Not Part of the
              Grant of Subject Matter Jurisdiction
        The State does not address the absence of an express
indication in the CPRA of a legislative intent to limit the superior
courts’ subject matter jurisdiction, but instead relies on Newman
v. County of Sonoma (1961) 56 Cal.2d 625, 627 (Newman) to
argue that such intent should be inferred from the placement of a
venue provision outside the Code of Civil Procedure. For the
reasons that follow, we are not persuaded.
        Although venue and subject matter jurisdiction generally
are separate concepts, our Supreme Court said in Newman that




                                  13
venue may be jurisdictional in rare cases, including where “a
statute makes a local place of trial part of the grant of subject
matter jurisdiction.” (Newman, supra, 56 Cal.2d at p. 627.) But
because Newman found that standard not to have been met
under the facts of that case, it provides extremely limited
guidance as to how the standard might apply in another case.
        Newman was an action brought in the San Francisco
Superior Court against Sonoma County. Sonoma County urged
that because C.C.P. section 394 of the Code of Civil Procedure
provided that an action against a county “ ‘shall be tried in such
county,’ ” Sonoma County was not subject to the jurisdiction of
the San Francisco Superior Court. (Newman, at p. 626, italics
added.) The Supreme Court rejected this contention, explaining
that the superior court’s jurisdiction did not derive from
C.C.P. section 394, and thus the statute’s provision for the place
of trial was “clearly not jurisdictional.” (Newman, at p. 627.) The
court explained: “[C.C.P.] [s]ection 394 is not the statute
granting subject matter jurisdiction in this type of case and does
not purport to specify the place of trial as part of such a grant.
The authority to sue counties is set forth in the Government
Code, without any limitation as to the place of the suit. (Gov.
Code, § 23004, subd. (a).) The Legislature, instead of including
the provision before us as part of the authorization in the
Government Code, placed it in the Code of Civil Procedure among
several venue provisions which are clearly not jurisdictional. . . .
It is clear, therefore, that section 394 is not jurisdictional in the
fundamental sense.” (Ibid.)
        The State relies on the Newman court’s discussion of
C.C.P. section 394’s placement in the Code of Civil Procedure to
argue that “when the Legislature places venue-related provisions




                                 14
in statutes outside the Code of Civil Procedure, within
substantive statutes, it means them to be jurisdictional.” But
Newman does not stand for this proposition; as we have said, the
holding of Newman is that the venue statute at issue was not
jurisdictional. It is axiomatic that cases are not authority for
propositions that are not considered. (California Building
Industry Assn. v. State Water Resources Control Bd. (2018)
4 Cal.5th 1032, 1043; Sonic-Calabasas A, Inc. v. Moreno (2013)
57 Cal.4th 1109, 1160.)
      Moreover, at least one appellate court has expressly
rejected the suggestion that a venue provision is jurisdictional
merely because it is placed outside the Code of Civil Procedure.
In Lipari, supra, 16 Cal.App.4th at p. 673, the plaintiff, a
resident of Marin County, filed a petition for writ of mandate in
the San Francisco Superior Court seeking an order directing the
Department of Motor Vehicles (DMV) to reinstate his driver’s
license. The lower court dismissed the petition, concluding that
because the plaintiff did not reside in San Francisco County, the
San Francisco Superior Court lacked jurisdiction over the action
pursuant to Vehicle Code section 13559, which provided for
judicial review of an order suspending a person’s driver’s license
“in the person’s county of residence.” (Lipari, at pp. 669–670.)
      The Court of Appeal reversed, holding that the location of
the venue provision in the Vehicle Code was not dispositive of the
superior court’s jurisdiction. The court explained: “The power of
courts to hear mandamus petitions derives from constitutional
and statutory sources that are independent of [Vehicle Code]
section 13559. [Fn. omitted.] Article VI, section 10, of the
California Constitution gives ‘[t]he Supreme Court, courts of
appeal, [and] superior courts . . . original jurisdiction in




                               15
proceedings for extraordinary relief in the nature of
mandamus . . . .’ By statute, the Legislature has also provided
that a writ of mandamus ‘may be issued by any court, except a
municipal or justice court . . . .’ (Code Civ. Proc., § 1085.) Since
1939, the Supreme Court has held that this constitutional and
statutory authority includes mandamus review of administrative
decisions. [Citation.] In enacting Code of Civil Procedure
section 1094.5, the Legislature codified the mandamus procedure
the courts had devised for reviewing the adjudications of
administrative agencies. . . . Thus, ‘[q]uite apart from the specific
authorization of’ section 13559, courts have subject matter
jurisdiction over mandamus petitions seeking review of DMV
decisions.” (Lipari, supra, 16 Cal.App.4th at pp. 672–673.) The
court concluded: “Given that section 13559 ‘is not the statute
granting subject matter jurisdiction in this type of case,’ its
provision for filing of a petition in the driver’s county of residence
is not a jurisdictional requirement. (Newman[,] supra, 56 Cal.2d
at p. 627.) Accordingly, although the DMV may, upon timely
motion, obtain a transfer of a petition that the driver filed in the
wrong county (Code Civ. Proc., § 396b), it may not obtain a
dismissal of the petition.” (Lipari, supra, 16 Cal.App.4th at
pp. 672–673.)6
       Like the court in Lipari, we reject the contention that
section 6259 is jurisdictional merely because the Legislature
placed it outside the Code of Civil Procedure. Such an


6       The State’s reliance on McPheeters v. Board of Medical Examiners (1946) 74
Cal.App.2d 46 for the proposition that section 6259 is jurisdictional is misplaced.
McPheeters did not address section 6259 and, in any event, it concerned venue, not
jurisdiction, holding that the trial court should have granted “[t]he motion for change
of venue.” (Id. at p. 49, italics added.)




                                          16
interpretation runs afoul of the Supreme Court’s admonishment
that statutes should not be construed to limit fundamental
jurisdiction “ ‘by implication,’ ” absent a clear indication of a
legislative intent to do so. (Quigley, supra, 7 Cal.5th at p. 808.)
A venue provision’s placement in the Government Code, without
more, is not in our view such an indication.
       We also agree with Lipari that the power of courts to hear
mandamus petitions derives from constitutional and statutory
sources that are independent of statutory schemes such as the
CPRA—namely from Article VI, section 10, of the California
Constitution and C.C.P. sections 1085 and 1094.5. Thus, quite
apart from the specific authorization of section 6259, courts have
subject matter jurisdiction over mandamus petitions seeking to
enforce the CPRA. (See Lipari, supra, 16 Cal.App.4th at p. 673.)
As a result, section 6259 does not make a local place of trial part
of the grant of subject matter jurisdiction over this case, and
section 6259’s place-of-trial provision is not jurisdictional within
the meaning of Newman.
                                   IV.
                 Section 6259 Does Not Override
              C.C.P. Section 401’s Venue Provision
       The Attorney General contends that even if section 6259
dictates venue, not jurisdiction, it overrides C.C.P. section 401’s
venue provision, with which it is alleged to conflict.7 We are not
persuaded.

7       Unlike the trial court, the State does not suggest that C.C.P. section 401
applies only if another statute specifically designates Sacramento as the place for
suit. The trial court’s analysis is inconsistent with case authority and is not urged by
either party, and thus we will not address it substantively in this opinion. (See
Harris v. Alcoholic Beverage Control Appeals Bd. (1961) 197 Cal.App.2d 759, 767
(Harris) [“We hold therefore that subdivision (1) of section 401 of the Code of Civil
Procedure applies not only where a statute specifically names Sacramento County as




                                          17
       C.C.P. section 401 provides: “Whenever it is provided by
any law of this State that an action or proceeding against the
State or a department, institution, board, commission, bureau,
officer or other agency thereof shall or may be commenced in,
tried in, or removed to the County of Sacramento, the same may
be commenced and tried in any city or city and county of this
State in which the Attorney General has an office.” (Code Civ.
Proc., § 401, subd. (1).) C.C.P. section 401 was enacted in 1947,
years before the CPRA. C.C.P. section 401 applies “when the
normal rules of venue allow trial [in Sacramento County], as
when the ‘residence’ of the agency is in Sacramento; or when the
case involves an act of a public officer that occurred there (Code
Civ. Proc., § 393).” (Regents of University of California v.
Superior Court (1970) 3 Cal.3d 529, 535, fn. omitted (Regents); see
also Harris, supra, 197 Cal. App.2d at p. 767.)
       The purpose of C.C.P. section 401 “is to afford to the citizen
a forum that is not so distant and remote that access to it is
impractical and expensive. To that end, such provisions should
be liberally construed in favor of the private litigant.” (Regents,
supra, 3 Cal.3d at p. 536.) In recommending the enactment of
C.C.P. section 401, the California State Bar Committee on
Administration of Justice stated that “ ‘it is a severe financial
hardship to require litigants to have their cases tried at
Sacramento. Certainly as between the State and the individual,
the State should and can afford any added expense involved.’ ”
(Regents, at p. 537.) At a minimum, C.C.P. section 401
amounts to a determination by the Legislature that state

the county where an action or proceeding against the state or its agencies shall or
may be commenced, tried or removed but also where such actions and proceedings
are properly triable in Sacramento under the general rules of venue”].)




                                         18
agencies and officers will not be unduly inconvenienced if
required to defend actions away from Sacramento in locations
where the Attorney General has an office.
      In enacting section 6259, the Legislature is presumed to
have been aware of C.C.P. section 401 and the Harris and
Regents decisions.8 There is no basis for concluding that section
6259 impliedly repealed C.C.P. section 401. (See Schatz v. Allen
Matkins Leck Gamble & Mallory LLP (2009) 45 Cal.4th 557, 573
[absent an express declaration of legislative intent, courts will
find an implied repeal only when there is no rational basis for
harmonizing the two potentially conflicting statutes].)
      In any event, the two statutes may be rationally
harmonized. Pursuant to section 6259, a litigant ordinarily
would bring suit to enforce a public records request in the county
where the records are situated. Under C.C.P. section 401, if the
records are situated in Sacramento, a litigant may sue in
Sacramento or in any other “city or city and county of this State”
where the Attorney General maintains an office.9 This conclusion
is consistent with the statutory language of both section 6259 and
C.C.P. section 401, as well as with the Act’s goal of providing
“[m]aximum disclosure of the conduct of governmental

8       The State argues that Harris and Regents stand for the limited proposition
that C.C.P. section 401 applies when a general venue statute in the Code of Civil
Procedure requires trial in Sacramento, but that it does not supersede a venue
provision in a specific, substantive statute such as section 6259. However, neither
Harris nor Regents involved section 6259 or any other specific, substantive statute
dictating venue. A case does not stand for a proposition it does not address.
(California Building Industry Assn. v. State Water Resources Control Bd., supra,
4 Cal.5th at p. 1043; Sonic-Calabasas A, Inc. v. Moreno, supra, 57 Cal.4th at p. 1160.)

9        The State correctly notes that the Foundation is located in Sacramento. This
fact is not relevant to our analysis because nothing in C.C.P. section 401’s plain
language limits its application to parties located outside Sacramento County.




                                          19
operations” to the public. (CBS, Inc. v. Block, supra, 42 Cal.3d at
pp. 651―652.)
                                  V.
                 The Trial Court Did Not Order a
                 Discretionary Change of Venue
        The State contends, finally, that even if venue is proper in
Los Angeles, the trial court had discretion to order the case
transferred to Sacramento under C.C.P. section 397, which
provides that the court “may, on motion, change the place of trial
. . . [w]hen the convenience of witnesses and the ends of justice
would be promoted by the change.” (Code Civ. Proc., § 397,
subd. (c).)
        Although we agree that the trial court had discretion under
C.C.P. section 397 to order the case transferred to Sacramento for
the convenience of witnesses, the record makes clear that it did
not exercise that discretion here. Instead, the court ordered the
case transferred because it concluded, as a matter of law, that
venue was proper only in Sacramento.
        We will not presume that the trial court engaged in the
exercise of its discretion under C.C.P. section 397 in light of a
record that clearly demonstrates that the trial court believed it
had no such discretion. (See People v. Lettice (2013)
221 Cal.App.4th 139, 152.) “Since the trial court’s comments . . .
indicate that the trial court did not exercise its discretion, we
cannot presume that it did.” (Posey v. Leavitt (1991)
229 Cal.App.3d 1236, 1249.)10



10     Of course, nothing in our opinion would foreclose the superior court from
ordering a discretionary transfer of venue to Sacramento County on an appropriate
showing.




                                        20
                           DISPOSITION
      The Foundation’s petition for writ of mandate is granted.
The respondent superior court is directed to vacate its order
granting the State’s motion to transfer the action to Sacramento
County, and to enter a new and different order denying the
motion.
      The State’s request for judicial notice is granted as to
Exhibit B, relating to the legislative history of Government Code
section 6259, and is otherwise denied. The stay issued by this
court on September 5, 2019 is lifted. The Foundation shall
recover its costs in this proceeding. (Cal. Rules of Court, rule
8.493(a)(1)(A).)

      CERTIFIED FOR PUBLICATION




                                          EDMON, P. J.

We concur:




                        LAVIN, J.




                        DHANIDINA, J.




                               21